Order, entered on January 30, 1959, denying the application of defendants, Ralph C. Baker, William J. Farmery and Norman E. Blankman in the action entitled “ George W. Warnecke, Plaintiff v. Forty Wall Street Building, Inc., et al., Defendants ”, for an order assessing against the defendant Forty Wall Street Building, Inc., and allowing to said defendants, Ralph C. Baker, William J. Farmery and Norman E. Blankman counsel fees and expenses incurred by them, unanimously affirmed, without costs to any of the parties. No opinion. Concur—Botein, P. J., Breitel, McNally, Stevens and Steyer, JJ.